United States Court of Appeals

                         FOR THE EIGHTH CIRCUIT



                             ___________

                             No. 95-3870
                             ___________

Thomas E. Freeman,               *
                                 *
          Appellant,             *
                                 *
     v.                          *
                                 *      Appeal from the United States
Fred Jackson, Warden; John       *      District Court for the
Roccaforte, Lt.; Robert Bryant, *       District of Nebraska.
Lt.; John Hubbard; Charles Kelly,*
Capt.; Doug Squires, Sgt.; Jeff *           [UNPUBLISHED]
Lickci; Ronnie Welch; Charles    *
Herdon; Michael Hoch; John       *
Swanson,                         *
                                 *
          Appellees.             *


                             ___________

                  Submitted:     February 6, 1997

                        Filed: February 14, 1997
                             ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.


     Thomas F. Freeman, a Nebraska inmate, filed a 42 U.S.C. § 1983
action against two police officers and numerous employees of the
Douglas County Correctional Center, claiming that they violated his
constitutional rights by executing a state court order to obtain
blood and saliva samples which was not supported by probable cause;
subjecting him to excessive force; and refusing to show him a copy
of the order, or allow him to speak with his attorney.       Freeman
claimed that instead of forcibly drawing his blood, defendants
should have pursued the explicit contempt penalty provided in the
order.    The district court1 granted defendants' motions for summary
judgment based on qualified immunity.             After de novo review, we
affirm.    See Demming v. Housing and Redev. Auth., 66 F.3d 950, 953
(8th Cir. 1995) (standard of review).


     Freeman did not have a right to consult with counsel prior to
giving the sample, see Schmerber v. California, 384 U.S. 757, 765-
66 (1966) (blood test, which entails virtually no risks, trauma, or
pain for most people, does not involve right to counsel); South
Dakota v. Neville, 459 U.S. 553, 559 n.8 (1983) (Schmerber rejected
arguments that coerced blood tests violated right to counsel and
the prohibition against unreasonable searches and seizures), and
did not rebut defendants' evidence that he had access to his
attorney during the subsequent five days he spent in lockdown.


     We     agree     with      the   district   court     that        defendants'
interpretation       of   the   order--as    allowing    them   to     physically
restrain Freeman to obtain a blood sample--was reasonable, thus
entitling them to qualified immunity.            The order authorized "any
detention which may be necessary."           Cf. McCurry v. Tesch, 824 F.2d
638, 642 (8th Cir. 1987) (officers protected by qualified immunity
for carrying praying church goers out of church on Monday morning;
action     was   result   of    reasonable   interpretation       of    two   court
orders).    Freeman's argument that defendants' only recourse for his
failure to voluntarily comply with the order was criminal contempt
is meritless.


     As a pretrial detainee, Freeman's excessive-force claim is
properly analyzed under the due process clause of the Fourteenth
Amendment.       See Graham v. Conner, 490 U.S. 386, 395 & n.10 (1989)
(due process clause protects pretrial detainee from force amounting


     The Honorable Thomas D. Thalken, United States Magistrate
Judge for the District of Nebraska, to whom the case was referred
for final disposition by consent of the parties pursuant to 28
U.S.C. § 636(c).

                                      -3-
to punishment).     We agree with the district court's determination
that Freeman's due process rights were not violated: defendants
acted in good faith reliance on a court order, and the force used
was reasonable      and   did   not    exceed     the   force    necessary   given
defendants' unrebutted evidence that Freeman poured soap on his
cell floor to make it slippery, put up a struggle, previously
thwarted an attempt to take blood by slitting his wrists, and
refused to cooperate.       Cf. Burton v. Livingston, 791 F.2d 97, 100
(8th Cir. 1986) (due process clause inquiry includes determinations
of   whether   officers    acted      in   good   faith   or     maliciously   and
sadistically, and whether force used exceeded force needed).


       Finally, we conclude the police officers reasonably believed
the order authorizing them to obtain the sample was supported by
probable cause: the supporting affidavit indicated that Freeman fit
the description of a man suspected in fourteen sexual and attempted
sexual assaults, that Freeman owned a car matching the description
of the suspect's car, that he had been identified in a lineup as
the perpetrator of one of the assaults, that his fingerprints had
been discovered at the scene of one of the attempted assaults, that
all of the attempts and assaults shared a common modus operandi,
and that, as part of his job, he had prior contact with one of the
victims.     See Thompson v. Reuting, 968 F.2d 756, 760 (8th Cir.
1992) (police officers entitled to qualified immunity in § 1983
case    if   they   had    objectively       reasonable         belief   affidavit
established probable cause);          cf. United States v. Martin, 28 F.3d
742, 744 (8th Cir. 1994) (probable cause found for arrest warrant
where suspect matched description given by victim, and owned van
seen near crime scene).


       Accordingly, we affirm.




                                       -3-
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                         -3-